Citation Nr: 0805741	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  03-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from January 1948 to 
October 1953, and from November 1953 to November 1954.  He 
was a prisoner of war (POW) of the government of North Korea 
from November 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied entitlement to service 
connection for the cause of the veteran's death.  The Board 
remanded the case in June 2004 for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reveals that this claim 
requires further development pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) requires that 
proper VCAA notice in the context of DIC claims requires 1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; 2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and 3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The Court stated that 
the content of the VCAA notice letter will depend upon the 
information provided in the claimant's application and that 
the letter should be "tailored" to be responsive to the 
particulars of the application submitted.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

In the present case, a review of the record reveals that VA 
has not provided the appellant notice of each of the three 
elements required by Hupp.  Thus, additional VCAA notice must 
be provided to the appellant.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with VCAA 
notice which is compliant with the 
requirements of Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  Specifically, 
the notice should include: 1) a 
statement of the conditions, if any, 
for which the veteran was service-
connected at the time of his death; 2) 
an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and 3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.

2.  Then, readjudicate the appellant's 
claim for service connection for the 
cause of the veteran's death.  If the 
decision is adverse to the appellant, 
she and her representative should be 
provided a supplemental statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

